Title: To Thomas Jefferson from Philip Pendleton Barbour, 10 September 1822
From: Barbour, Philip Pendleton
To: Jefferson, Thomas


Sir,
Sept. 10th—22.
I beg leave to introduce to your acquaintance Mr John Fray. & William Wright of Madison, who have some idea of renting your mill. I am acquainted with them both; I consider them gentlemen of great respectability of character, and of entire sufficiency, to meet any engagement which they may make in relation to the renting of the property.I am resply your’s &CP. P. Barbour